     Case 3:21-cv-01103-JLS-MSB Document 17 Filed 07/21/21 PageID.147 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    LYAN FRANCIS DE SOUZA,                             Case No.: 21-CV-1103 JLS (MSB)
      an individual,
12
                                        Plaintiff,       ORDER (1) GRANTING
13                                                       PLAINTIFF’S EX PARTE
      v.                                                 APPLICATION FOR LEAVE
14
                                                         TO FILE SUPPLEMENTAL
      DAWSON TECHNICAL, INC.;
15                                                       BRIEF AND (2) PERMITTING
      a Hawaiian Corporation; and DOES 1–50,
                                                         DEFENDANT TO FILE AN
16    inclusive,
                                                         OPPOSITION TO THE SAME
17                                  Defendants.
                                                         (ECF No. 15)
18
19         Presently before the Court are Plaintiff Lyan Francis de Souza’s Ex Parte
20   Application for Leave to File Supplemental Brief re Additional Authority in Support of
21   Opposition to Defendant’s Motion to Dismiss (“Ex Parte Appl.,” ECF No. 15) and
22   Defendant Dawson Technical, Inc.’s Opposition thereto (“Opp’n,” ECF No. 16).
23         The Ex Parte Application indicates that Plaintiff’s counsel, while researching an
24   issue for another case, recently learned about the Judicial Council of California’s
25   Emergency Rule 9, which allegedly tolls one of the statutes of limitations at issue in this
26   case. Declaration of Joshua Shin (ECF No. 15-1) ¶ 2. Plaintiff seeks permission to file a
27   less-than-three-page supplemental brief addressing this issue. See id. Ex. 1. Plaintiff
28   requests that Defendant be granted leave to file a response to the supplemental brief. Ex

                                                     1
                                                                              21-CV-1103 JLS (MSB)
     Case 3:21-cv-01103-JLS-MSB Document 17 Filed 07/21/21 PageID.148 Page 2 of 2



 1   Parte Appl. at 4. Defendant opposes, arguing that Plaintiff’s Ex Parte Application is
 2   procedurally improper and that Plaintiff fails to explain why this issue could not have been
 3   raised earlier in Plaintiff’s opposition to Defendant’s pending and fully briefed motion to
 4   dismiss. See generally Opp’n.
 5         While the Court agrees that a rule enacted more than a year ago is an issue Plaintiff
 6   could and should have raised in its opposition brief, the fact remains that “[a] decision to
 7   grant or deny leave to file a surreply is generally committed to the ‘sound discretion’ of the
 8   court,” Brady v. Grendene USA, Inc., No. 3:12-CV-0604-GPC-KSC, 2015 WL 6828400,
 9   at *3 (S.D. Cal. Nov. 6, 2015) (citing Mitchell v. Donahoe, No. CV 11–02244–PHX–JAT,
10   2013 WL 4478892, at *10 (D. Ariz. Aug. 21, 2013)), “and some courts have granted leave
11   to file a sur-reply in order to consider evidence or arguments that give a more complete
12   picture of the issues in need of resolution,” Tounget v. Valley-Wide Recreation & Park
13   Dist., No. EDCV 16-88 JGB (KKX), 2020 WL 8410456, at *2 (C.D. Cal. Feb. 20, 2020)
14   (citations omitted), including “in the interests of completeness and judicial efficiency,” In
15   re: Cathode Ray Tube (CRT) Antitrust Litig., No. 3:14-CV-02510, 2014 WL 7206620, at
16   *1 n.2 (N.D. Cal. Dec. 18, 2014). In the Court’s view, it is a better use of the Court’s and
17   the Parties’ time and resources to have this issue resolved as part of Defendant’s pending
18   motion to dismiss.
19         Accordingly, the Court GRANTS Plaintiff’s Ex Parte Application (ECF No. 15).
20   Plaintiff SHALL FILE its surreply within three (3) days of the date on which this Order
21   is electronically docketed. Defendant MAY FILE an opposition to the surreply, not to
22   exceed three (3) pages in length, within seven (7) days of the date on which Plaintiff files
23   and serves its surreply.
24         IT IS SO ORDERED.
25   Dated: July 21, 2021
26
27
28

                                                   2
                                                                                21-CV-1103 JLS (MSB)
